DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is dependent upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemori, US Pub. No. 2018/0113566.
Regarding claim 1, Shigemori teaches a liquid crystal display device (fig. 15, display device 11), comprising: a liquid crystal display panel comprising an array substrate and a color filter substrate disposed corresponding to each other (fig. 16, display region 11a, coloring 
Regarding claim 11, it is a liquid crystal display device of claim 1 and is rejected on the same grounds presented above (Shigemori teaches a camera 5903).
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination teaches the specific elements comprising the specific combination described in the dependent claims. Specifically “wherein the first light source component is annular in shape and comprises a plurality of first sub-light sources spaced apart from each other in sequence, wherein any of the first sub-light sources has a light-emitting surface facing the area of the liquid crystal display panel corresponding to the first opening, and any of the first sub-light sources sequentially emits red light, green light, and blue light to the area of the liquid crystal display panel corresponding to the first opening according to the first driving signal; and the second light source component comprises a plurality of second sub-light sources spaced apart from each other in sequence, wherein any of the second sub-light sources emits white light to the quid crystal display panel except for the area of the liquid crystal display panel corresponding to the first opening according to the second driving signal” and the specific camera configuration in combination with the backlight openings described in claims 9, 10, 19 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622